STATE OF MISSOURI,                                  )
                                                    )
           Respondent,                              )        No. SD36468
                                                    )
vs.                                                 )        Filed: December 15, 2020
                                                    )
CALVIN L. TRENT,                                    )
                                                    )
           Appellant.                               )


                  APPEAL FROM THE CIRCUIT COURT OF GREENE COUNTY

                                   Honorable Judge James V. Nichols


AFFIRMED

           Calvin L. Trent ("Defendant") appeals his convictions for first-degree murder,

§ 565.020, and armed criminal action, § 571.015, following a jury trial.1 Defendant

claims the trial court erred in: (1) admitting into evidence his statements to law

enforcement because he did not receive his Miranda2 warnings; (2) overruling his

motion to dismiss the first-degree murder count because the State's opening statement

did not contain sufficient facts on the element of deliberation; and (3) overruling his

motion for judgment of acquittal on the first-degree murder count because there was


1   All statutory citations are to RSMo. (2016), unless otherwise indicated.
2   Miranda v. Arizona, 384 U.S. 436 (1966).
insufficient evidence on the element of deliberation. Defendant's arguments are without

merit, and the trial court's judgment is affirmed.

                               Factual and Procedural Background

           The evidence is viewed in the light most favorable to the jury's verdict. State v.

Belton, 153 S.W.3d 307, 309 (Mo. banc 2005).

           The body of Devin Hunt ("Victim") and his bicycle were found in a creek near

Sons Creek bridge. An autopsy of Victim's body later revealed three gunshot wounds to

Victim's head and one to his shoulder/collar bone fired from two different weapons.

           Law enforcement was informed Victim had been in a relationship with

Defendant's daughter, Connie Trent ("Daughter"). Trooper Rutledge, Trooper Tyrell,

Sergeant Nash, and Sergeant Bracker with the Missouri State Highway Patrol went to

Defendant's residence to speak with Daughter.3 At this point in the investigation, they

did not have any suspects. When the troopers arrived, Defendant's wife invited them

into the house and asked if they could help her get Defendant, who has a prosthetic leg,

into his wheelchair after he had fallen onto the bathroom floor. Sergeant Nash, Trooper

Tyrell, and Trooper Rutledge assisted Defendant's wife in getting Defendant into his

wheelchair, while Sergeant Bracker spoke to Daughter.

           Daughter told Sergeant Bracker her brother Willis ("Son") and Defendant had left

"to go find [Victim]" because Son and Defendant believed Victim "was going to report

them for selling their prescription narcotics illegally" and that they were going to "take

care of the situation[.]" Sergeant Bracker informed the other troopers of Daughter's

statements.



3   A fifth officer, Sergeant Rawson, later arrived on scene and participated in the investigation.

                                                        2
      Defendant's wife wheeled Defendant out of the house and to a location under an

oak tree in their yard, where he remained for approximately two hours. Sergeant Nash

asked Defendant if he would be willing to speak with him about Victim and Defendant

agreed. Sergeant Nash recorded the interview by placing a tape recorder in a notebook

on the chair next to Defendant. Defendant's wife was present during most of the

questioning.

      Sergeant Nash asked the majority of the questions, although other officers also

participated. He began by telling Defendant they were "trying to figure out what

happened to [Victim,]" and they had heard Defendant might have been "upset with

[Victim] over the last couple of days." Defendant told Sergeant Nash he had been upset

with Victim "for the last six months" and initially denied his involvement in Victim's

death. Sergeant Nash proceeded to question Defendant.

      Defendant eventually admitted he had seen Victim at the Sons Creek bridge when

he and Son "[w]ent to talk to [Victim]." Defendant stated he shot Victim with "[t]he .45"

while Victim was riding his bicycle towards Defendant's truck. Defendant admitted he

"got [Victim] once in the shoulder. Gave him something to remind me of." After Victim

was shot, Victim started peddling away faster trying to flee. Defendant stated he turned

the truck around on the bridge, chased Victim and "clipped him with the bumper of the

truck." Defendant and Son tried to "put [Victim] in the back of the truck, but he

wouldn't stay there." Defendant stated he was with Son when Son shot Victim in the

head and he later helped Son dump Victim's body off the bridge. Defendant was

arrested after the questioning concluded.

      During Defendant's interrogation, Son arrived at the residence. Sergeant Nash

spoke with Son. Son admitted to Sergeant Nash that he and Defendant shot Victim.

                                            3
While at Defendant's residence, the troopers seized several guns, including a .45 caliber

and a .22 caliber gun.

        In addition to the recorded statement4 and the testimony of several officers, the

jury heard testimony from Jacob Watts ("Watts"). According to Watts, Defendant drove

the truck to Watts' house after shooting Victim.5 Defendant told Watts "they had found

[Victim] on the road, going to work on his bike. And [Defendant] said . . . he had shot

[Victim] in the chest with a .45 and then [Son] had a .22 and shot [Victim] with it."

Defendant told Watts they shot Victim because Victim had "threatened to turn them in

for selling pills." After Defendant's arrest, Watts went to retrieve the truck. He saw

blood in the bed of the truck and found a name tag belonging to Victim.

        The jury found Defendant guilty of first-degree murder and armed criminal

action. He was sentenced to life without the possibility of parole and to thirty years'

imprisonment with the sentences to run consecutively to each other. This appeal

followed.

                                               Discussion

                           Point 1: Non-Custodial Interrogation

        In point 1, Defendant argues the trial court erred in overruling the motion to

suppress his recorded statement and his subsequent objection at trial because he was in

custody when the statement was taken and was not given his Miranda warnings.

        We review the trial court's ruling on a motion to suppress in the light most

favorable to the ruling and defer to the trial court's determinations of credibility. State

v. Rice, 573 S.W.3d 53, 66 (Mo. banc 2019). A trial court's ruling on a motion to

4
  The transcript of this statement, but not the recording itself, is included in the record on appeal. The
recorded statement was played for the jury over Defendant's objection.
5 Defendant was driving Watts' truck under a rent-to-own arrangement.


                                                      4
suppress will only be reversed if the decision is clearly erroneous. State v. Harper,

517 S.W.3d 1, 2 (Mo. App. S.D. 2017). A ruling is clearly erroneous if we are "left with a

definite and firm belief a mistake has been made." Rice, 573 S.W.3d at 66 (quoting

State v. Holman, 502 S.W.3d 621, 624 (Mo. banc 2016)). Whether a suspect was in

custody for Miranda purposes is an issue of law that we review de novo. State v.

Little, 473 S.W.3d 662, 667 (Mo. App. E.D. 2015).

       The right to Miranda warnings is not triggered during non-custodial

interrogations. State v. Glass, 136 S.W.3d 496, 510-11 (Mo. banc 2004). "In

Missouri, 'custodial interrogation' is defined as questioning initiated by law enforcement

officers after a person has been taken into custody or otherwise deprived of his freedom

of action in any significant way." Harper, 517 S.W.3d at 3 (quoting Glass, 136 S.W.3d

at 511). "Ordinarily, suspects are in custody when they have been informed that they are

under arrest or when restraints have been placed on them." State v. Quick, 334

S.W.3d 603, 612 (Mo. App. W.D. 2011). "When there is no declaration of arrest, and no

physical restraint, the usual assumption is that a suspect is not in custody." Id. (quoting

State v. Brooks, 185 S.W.3d 265, 273 (Mo. App. W.D. 2006)). A person who is being

asked preliminary investigatory questions by the police is generally not in custody and

need not be advised of his rights under Miranda. Id. at 611-12. "The simple fact that

investigative questioning takes place in a potentially coercive environment does not

require Miranda warnings[.]" State v. Lammers, 479 S.W.3d 624, 632 (Mo. banc

2016) (quoting State v. Isa, 850 S.W.2d 876, 894 (Mo. banc 1993)). However, there

are instances where a person can be in custody absent a formal declaration of arrest and

handcuffs or other physical restraints placed on the suspect. Quick, 334 S.W.3d at 612.



                                             5
        In determining if a person is in custody, we consider the totality of the

circumstances, including the accused's freedom to leave the scene and the purpose,

place, and length of an interrogation. State v. Bruce, 503 S.W.3d 354, 357 (Mo. App.

S.D. 2016). The Supreme Court of Missouri has identified six factors for courts to take

into consideration when determining custody:

        (1) whether the suspect was informed at the time of questioning that the
        questioning was voluntary, that the suspect was free to leave or request the
        officers to do so, or that the suspect was not under arrest;

        (2) whether the suspect possessed unrestrained freedom of movement
        during questioning;

        (3) whether the suspect initiated contact with authorities or voluntarily
        acquiesced to official requests to answer questions;

        (4) whether strong arm tactics or deceptive stratagems were employed
        during questioning;

        (5) whether the atmosphere was police dominated; or,

        (6) whether the suspect was placed under arrest at the termination of
        questioning.

State v. Werner, 9 S.W.3d 590, 595 (Mo. banc 2000). These factors, while not

exhaustive, serve as a guide.6 Bruce, 503 S.W.3d at 358. Our determination of custody

must be resolved based "on the objective circumstances of the interrogation, not on the

subjective views harbored by either the interrogating officers or the person being

questioned." Id. (quoting State v. Hill, 247 S.W.3d 34, 46 (Mo. App. E.D. 2008)).

"[T]he ultimate question before us is whether a reasonable person would have felt at

liberty to terminate or leave the interrogation." Id.




6We may also consider an individual's personal background, experience, familiarity with police
questioning, maturity, education, and intelligence. Bruce, 503 S.W.3d at 357.

                                                   6
       Defendant argues that his interrogation was custodial. In making this argument,

Defendant emphasizes that he uses a wheelchair, that the police used deceptive

interrogation practices, that the interview lasted about two hours, that there were

several officers present at his residence, and that he was arrested after the interview.

These facts alone do not tip the interrogation into custodial territory.

       While Defendant is correct that one factor of our analysis concerns whether the

suspect possessed unrestrained freedom of movement and that a person in a wheelchair

may inherently possess less freedom of movement than someone without a disability,

the type of restraint we are concerned with for purposes of Miranda is police-imposed

restraint—the type of restraint suggestive of being in police custody. See e.g. State v.

Harris, 581 S.W.3d 711, 715-16 (Mo. App. E.D. 2019) (holding that physical restraint

imposed by paramedics instead of police does not create the inherently coercive

environment contemplated by Miranda); State v. Barnett, 504 S.W.3d 807, 814

(Mo. App. E.D. 2016) ("The investigator was not wearing a uniform, did not have a gun,

did not have handcuffs, did not indicate that he would or could take Defendant into

custody, and the suspect was free to leave throughout the course of the interview.").

Here, the officers were conducting an ongoing murder investigation and originally came

to the residence to question Daughter. Their first contact with Defendant was when

they were asked to help him. Defendant was not under arrest, was never prevented

from leaving his front yard, never handcuffed, nor did he request that questioning cease.

The officers did not restrict Defendant's movement.

       Defendant argues that law enforcement falsely suggested to Defendant that they

had access to location data from Defendant's cell phone and had received reports from

loggers identifying a vehicle similar to Defendant's near the Sons Creek bridge.

                                             7
However, "[s]tatements obtained by subterfuge on the part of police 'are admissible

unless the deception offends societal notions of fairness or is likely to produce an

untrustworthy confession.'" State v. Faruqi, 344 S.W.3d 193, 204 (Mo. banc 2011)

(quoting State v. Davis, 980 S.W.2d 92, 96 (Mo. App. E.D. 1998)). Here, the officers'

false representations about the cell phone records and the loggers did not offend societal

notions of fairness. Nothing in the false representations about cell phone records or

witnesses seeing a vehicle near a crime scene would inherently coerce a suspect who had

not been at or near the crime scene to falsely confess.7

        Likewise, the other circumstances—a constant police presence, the two-hour

questioning, and his arrest afterward—do not change the overall tenor of the

interrogation from voluntary cooperation to police coercion. A defendant's voluntary

acquiescence to questioning by law enforcement absent physical restraints, even when

accompanied by deceptive law enforcement tactics and resulting in the defendant's

arrest, does not turn a voluntary interrogation into a custodial one. See Bruce, 503

S.W.3d at 358-59. Although there were a number of officers on the premises, there was

no indication they were clustered around Defendant or prevented him in any way from

leaving his location had he chosen to do so. The officers came and went as the murder

investigation continued. See Little, 473 S.W.3d at 667 ("While there was a constant

police presence, at no point did the police draw their weapons or make threats, no police

officer told Defendant he could not leave, and it does not appear from the record that

there were ever more than four officers present."). Nor was the two-hour time period

unduly onerous. See State v. Harris, 477 S.W.3d 131, 142 (Mo. App. E.D. 2015) ("Two



7Defendant argues the officers' made "accusatory statements" to Defendant, which "supports a finding of
custody[,]" but Defendant fails to cite to any Missouri case law to support this proposition.

                                                   8
hours is not an unduly long period of time and does not, in and of itself, support a

finding that the length of questioning was coercive.").8

       Here, Defendant's interrogation bears the hallmarks of voluntary cooperation

rather than custodial coercion. Defendant was asked by Sergeant Nash if he would

speak to him about Victim. Defendant agreed. The interrogation was reasonable in

duration (2 hours), occurred in a familiar setting (Defendant's yard) in the presence of a

familiar person (his wife). At no point was Defendant restrained or told he must

cooperate. These facts militate against an atmosphere of coercion. Because a

reasonable person in Defendant's position would have felt free to leave or terminate the

interrogation, Defendant was not in custody and, therefore, was not required to be

advised of his Miranda rights. See Bruce, 503 S.W.3d at 358-59. The trial court did

not err in failing to suppress Defendant's statements. Point 1 is denied.

                       Points 2 and 3: Element of Deliberation

       Both points 2 and 3 concern the element of deliberation as a part of the offense of

first-degree murder. In point 2, Defendant argues the State's opening statement was

insufficient because the State omitted any "facts"9 that created an inference that

Defendant deliberated before he shot Victim, and impaired his ability to prepare an

adequate defense. Point 3 argues the State's evidence was insufficient to show

Defendant deliberated. Because both the State's opening statement and the evidence




8 Harris was superseded on other grounds by a constitutional amendment. State v. Thigpen, 548
S.W.3d 302, 319-20 (Mo. App. E.D. 2017).
9 The remarks in the opening statement do not constitute evidence of the facts asserted. State v.

McFadden, 369 S.W.3d 727, 742 (Mo. banc 2012).



                                                  9
presented at trial regarding deliberation were sufficient, Defendant's points 2 and 3 fail.

For ease of analysis, we address points 2 and 3 in reverse order.

                            Sufficient Evidence of Deliberation

       In point 3, Defendant argues the State presented insufficient evidence as to the

element of deliberation. In reviewing sufficiency of the evidence, our standard of review

is limited to whether the State introduced sufficient evidence from which a reasonable

juror could have found each element of the crime beyond a reasonable doubt. State v.

Hunt, 451 S.W.3d 251, 257 (Mo. banc 2014). We do not reweigh the evidence but,

instead, view it in the light most favorable to the verdict, giving the State all reasonable

inferences. Id. Contrary evidence and inferences are disregarded and we may not

supply missing evidence or give the State the benefit of unreasonable, speculative, or

forced inferences. Id.

       Defendant was charged with first-degree murder. First-degree murder requires

the State to prove three elements: (1) that defendant knowingly (2) caused the death of

another person (3) after deliberation upon the matter. § 565.020.1. Deliberation is

"cool reflection for any length of time no matter how brief[.]" § 565.002(3). Because

direct proof of a mental state is rarely available, the State may prove a defendant's

mental state by indirect evidence and reasonable inferences drawn from the

circumstances surrounding the death. State v. Johns, 34 S.W.3d 93, 110 (Mo. banc

2000). "Deliberation is not a question of time—an instant is sufficient—and the

reference to 'cool reflection' does not require that the defendant be detached or

disinterested." State v. Nathan, 404 S.W.3d 253, 266 (Mo. banc 2013).

       The State presented the following evidence during trial. Defendant had been

angry at Victim for several months for the way he treated Daughter and for threatening

                                             10
to turn Defendant in for selling prescription pills. Defendant and Son told Daughter

they were going to "go find [Victim]" and "take care of the situation[.]" Defendant and

Son located Victim on his bicycle on his way to work. Defendant, from inside the truck,

shot Victim in the shoulder. Victim tried peddling away. Defendant turned the truck

around and went after Victim, bumping him with the truck. Son fired three more shots

into Victim. Defendant and Son dumped Victim's body off the bridge. All of this

evidence, combined with the reasonable inferences drawn therefrom, was sufficient for

the jury to find beyond a reasonable doubt that Defendant deliberated before

committing the acts. Point 3 is denied.

         Sufficient Anticipated Evidence of Deliberation in Opening Statement

       Defendant's point 2 fails for similar reasons as discussed in point 3. In criminal

prosecutions, the State is required to make an opening statement for the purpose of

outlining the anticipated evidence for the court, the jury, and the defendant. Johns, 34

S.W.3d at 110; see State v. Watson, 839 S.W.2d 611, 615 (Mo. App. E.D. 1992) ("An

opening statement will withstand a motion for judgment of acquittal if it contains facts

sufficient to make a submissible case.").

       The State's opening statement contained sufficient anticipated evidence to make

a submissible case on the element of deliberation:

       You will finally, after, towards the end of this interview [hear] . . .
       [t]hat [Defendant] and [Son] were in a truck, a truck they were renting to
       own from a man named Jacob Watts, who you will also hear from, and
       [they] located [Victim] on his way to work. You will hear [Defendant]
       himself say that he shot [Victim] from the vehicle and that [Victim] tried
       to bike away as fast as he could to get away from these two people, from
       [Defendant] and [Son]. You will hear [Defendant] say that him and [Son]
       turned that truck around, hit [Victim] on his bicycle with the truck.
       Finally, you will hear that [Son], shot [Victim] numerous times. I expect



                                            11
           you will hear after that, that [Victim] was put into a truck and thrown off
           of a bridge with his bicycle.[10]

The State's opening statement provided the court, the jury, and Defendant with the

evidence it intended to present regarding deliberation and what that evidence would

show. The opening statement apprised Defendant of the charges against him and the

State's anticipated evidence in the opening statement was sufficient to make a

submissible case on the element of deliberation. Point 2 is denied.

                                                Conclusion

           The trial court's judgment is affirmed.

MARY W. SHEFFIELD, J. – OPINION AUTHOR

JEFFREY W. BATES, C.J. – CONCURS

GARY W. LYNCH, J. – CONCURS




10   For the sake of brevity, we have included only part of the State's opening statement.

                                                       12